Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on March 24, 2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on March 24, 2022 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2011/0003590 A1 (herein “Yoon”).

Claims 1 and 6
Consider claim 1, Yoon teaches an electronic device (see Yoon Fig. 1, [0094] note mobile equipment 102) comprising: 
at least one antenna module including at least one antenna (see Yoon Fig. 1, [0095] note antenna 110); 
a universal integrated circuit card (UICC) configured to store at least one piece of subscriber identity information (see Yoon Fig. 1, [0095] note smart card 118 may be a UICC with SIM); and 
at least one processor electrically connected to the UICC (see Yoon Fig. 1, [0118] note processor), wherein the at least one processor is configured to: 
receive a request to initialize a subscriber identity module (SIM) stored in the UICC (see Yoon Fig. 2, [0120] note multi-mode system selection is access for selecting a RAT from a plurality of RATs); 
identify whether the UICC includes information about a list of a wireless communication network service to which a user subscribes (see Yoon Fig. 2, [0013], [0017], [0120] note the UICC with SIM indicating a list of services, RATs, that the user has access to, then determining the capability constraints of the mobile device for using the plurality of RATs); and 
in response to identifying that the UICC includes the information about the list of the wireless communication network service to which the user subscribes, control the electronic device to perform wireless communication network connection through the at least one antenna module based on the information about the list of the wireless communication network service to which the user subscribes being included in the UICC (see Yoon Fig. 2, [0120] note the mobile device communication with a radio access network using a selected RAT according to the MMSS scheme and capability constraint).
Claim(s) 6 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 7
Consider claim 2, Yoon teaches wherein the at least one processor is configured to: 
in response to identifying that the UICC includes the information about the list of the wireless communication network service to which the user subscribes, identify the information about the list of the wireless communication network service to which a user subscribes included in the UICC (see Yoon Fig. 2, [0013], [0017], [0120] note the UICC with SIM indicating a list of services, RATs, that the user has access to in step 204, then determining the capability constraints of the mobile device for using the plurality of RATs in step 206); and 
perform wireless communication network connection for at least one wireless communication network service to which the user subscribes based on the identified information (see Yoon Fig. 2, [0120] note the mobile device communication with a radio access network using a selected RAT according to the MMSS scheme and capability constraint).
Claim(s) 7 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 8
Consider claim 3, Yoon teaches wherein the at least one processor is configured to: 
control the electronic device to perform the wireless communication network connection for the at least one wireless communication network service to which the user subscribes according to a preset priority (see Yoon [0128] note attaching to the system with higher priority, i.e. connecting to the 3GPP system when priority is equal to or greater than 1x system).
Claim(s) 8 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 9
Consider claim 4, Yoon teaches wherein the information about the list of the wireless communication network service to which the user subscribes is stored as an elementary file (EF) in the UICC (see Yoon [0069], [0147] note elementary file).
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5 and 10
Consider claim 5, Yoon teaches wherein the information about the list of the wireless communication network service to which the user subscribes comprises information corresponding to at least one communication network among a 2G communication network, a 3G communication network, a 4G communication network, and a 5G communication network (see Yoon [0128] note 3GPP).
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 11 and 16
Consider claim 11, Yoon teaches An electronic device (see Yoon Fig. 1, [0094] note mobile equipment 102) comprising: 
at least one antenna module including at least one antenna (see Yoon Fig. 1, [0095] note antenna 110); 
a universal integrated circuit card (UICC) configured to store at least one piece of subscriber identity information (see Yoon Fig. 1, [0095] note smart card 118 may be a UICC with SIM); and 
at least one processor electrically connected to the UICC (see Yoon Fig. 1, [0118] note processor), wherein the at least one processor is configured to: 
identify occurrence of an event of connection to a second wireless communication network while being connected to a first wireless communication network through the at least one antenna module (see Yoon Fig. 4B, [0125]-[0128] note step 426 where the UE attaches to the 3GPP system when priority of the 3GPP system is equal to or greater than the priority of the 1x system); 
identify whether the UICC includes information about a list of a wireless communication network service to which a user subscribes (see Yoon Fig. 2, [0120] note multi-mode system selection is access for selecting a RAT from a plurality of RATs);
in response to identifying that the UICC includes the information about the list of the wireless communication network service to which the user subscribes, identify whether the user subscribes to a wireless network communication service corresponding to the second wireless communication network based on the information about the list of the wireless communication network service to which the user subscribes being included in the UICC (see Yoon Fig. 2, [0013], [0017], [0120] note the UICC with SIM indicating a list of services, RATs, that the user has access to, then determining the capability constraints of the mobile device for using the plurality of RATs); and 
control the electronic device to perform connection with the second wireless communication network through the at least one antenna module based on whether the user subscribes to the wireless network communication service corresponding to the second wireless communication network (see Yoon Fig. 2, [0120] note the mobile device communication with a radio access network using a selected RAT according to the MMSS scheme and capability constraint).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 11.





Claims 12 and 17
Consider claim 12, Yoon teaches wherein the at least one processor is configured to: 
in response to identifying that the user subscribes to the wireless network communication service corresponding to the second wireless communication network, control the electronic device to maintain connection with the first wireless communication network based on the wireless network communication service corresponding to the second wireless communication network not being enabled (see Yoon [0129] note if no equal or higher priority 3GPP system is found, then supporting communication over the 1x system).
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 12.

Claims 13 and 18
Consider claim 13, Yoon teaches wherein the at least one processor is configured to: 
in response to identifying that the user subscribes to the wireless network communication service corresponding to the second wireless communication network, control the electronic device to perform the connection with the second wireless communication network (see Yoon Fig. 4B, [0125]-[0128] note step 426 where the UE attaches to the 3GPP system when priority of the 3GPP system is equal to or greater than the priority of the 1x system).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 13.

Claims 14 and 19
Consider claim 14, Yoon teaches wherein the information about the list of the wireless communication network service to which the user subscribes is stored as an elementary file (EF) in the UICC (see Yoon [0069], [0147] note elementary file).
Claim(s) 19 is/are rejected for at least the same reason(s) set forth in claim 14.

Claims 15 and 20
Consider claim 15, Yoon teaches wherein the information about the list of the wireless communication network service to which the user subscribes comprises information corresponding to at least one communication network among a 2G communication network, a 3G communication network, a 4G communication network, and a 5G communication network (see Yoon [0128] note 3GPP).
Claim(s) 20 is/are rejected for at least the same reason(s) set forth in claim 15.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647